Citation Nr: 0736262	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to herbicide exposure.

2. Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to herbicide exposure.

3. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to herbicide exposure.

4. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2005. A 
transcript of this hearing has been associated with the 
claims file.  This claim was previously remanded by the Board 
in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises out of the veteran's claim that he 
currently has peripheral neuropathy of the upper and lower 
extremities, which is related to his military service, 
including exposure to Agent Orange in service.  As noted in 
the Introduction, this appeal was previously remanded in 
March 2006 for further development.  

One of the purposes of the March 2006 Board remand was to 
provide the veteran with proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), including notice that 
complied with recent Court decisions.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA requires that 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Following the March 2006 Board remand, VA sent the veteran a 
VCAA notice in May 2006.  However, it appears that the notice 
letter may have been sent to the veteran's incorrect mailing 
address.  Notably, in a September 2006 brief, the veteran's 
representative pointed out that in the veteran's January 2005 
substantive appeal (submitted in connection with the 
veteran's appeal for a PTSD issue), the veteran listed an 
address in Camden, South Carolina.  However, the RO sent all 
correspondence (including the May 2006 VCAA notice letter) to 
the veteran's prior address in Charleston, South Carolina.  

The veteran's representative argues that VA has failed to 
address the main focus of the March 2006 remand, namely, 
ensure that VCAA mandates were complied with.  In conclusion, 
the veteran's representative requests that this appeal be 
returned to the agency of original jurisdiction (AOJ) to 
comply with the prior remand mandates and to ensure that the 
appellant is notified of the VCAA at his proper address.
 
The Board has carefully reviewed the record, and finds that 
the May 2006 VCAA notice letter that was mailed by the VA AMC 
was returned to VA in June 2006.  There is no indication in 
the record that VA made a second attempt to mail the notice 
letter to the veteran.  Consequently, it seems clear that the 
veteran has not yet received proper VCAA notice in this case, 
and that the March 2006 Board remand instruction to provide 
VCAA notice to the veteran has not yet been satisfied.  As 
such, the Board has no choice but to remand this appeal 
again.  

The Board sincerely regrets the additional delay caused by 
this second remand.  However, the veteran's representative 
correctly points out that this case must be remanded in order 
to ensure that the veteran is provided with VCAA notice at 
his proper mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Please confirm the veteran's current 
address of record.  As described above, 
in a January 2005 VA Form 9, the veteran 
listed an address in Camden, South 
Carolina.  However, the RO continued to 
mail all correspondence (including the 
May 2006 VCAA notice letter) to the 
veteran's prior address of record in 
Charleston, South Carolina.  Please 
contact the veteran and verify his 
current address, and document the record 
to reflect the proper address.  

2.  Following verification of the 
veteran's address, please provide the 
veteran with a new VCAA notice letter 
regarding his claims for service 
connection for peripheral neuropathy of 
his upper and lower extremities, 
including as due to Agent Orange 
exposure.  This notice must fully comply 
with current VCAA requirements.  

3.  After undertaking any additional 
development deemed necessary, 
readjudicate the veteran's claims for 
service connection for peripheral 
neuropathy of the upper and lower 
extremities.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


